765 F.2d 145
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.KEVIN L. HOUSTON, PETITIONER-APPELLANT,v.GARY WELLS, RESPONDENT-APPELLEE.
NO. 84-1793
United States Court of Appeals, Sixth Circuit.
5/3/85

ORDER
BEFORE:  KEITH and MARTIN, Circuit Judges; and PHILLIPS, Senior Circuit Judge.


1
Houston requests counsel on appeal from the district court's judgment denying his petition for a writ of habeas corpus.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and Houston's brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Houston was convicted by a Genesee County, Michigan jury of armed robbery.  He received a fifteen to thirty year sentence.  He has exhausted his state court remedies.  Houston's basic issues are a speedy trial claim, an alleged violation of a state procedural rule, and ineffective assistance of counsel.


3
The district court held that Houston had voluntarily waived his speedy trial rights, and that any delay occurring before the waiver did not amount to a constitutional violation.  Barker v. Wingo, 407 U.S. 514, 530 (1972).  The court held that the state law issue involved a disputed interpretation of a state procedural rule which did not rise to the level of a federal constitutional question.  Keener v. Taylor, 640 F.2d 839, 842 (6th Cir. 1981).  Finally, the court held that Houston had received the effective assistance of counsel.  Strickland v. Washington, ---- U.S. ----, 104 S. Ct. 2052, 2064 (1984).  We agree with these conclusions of the district court.


4
The motion for counsel is denied.  The judgment of the district court is affirmed under Rule 9(d)(3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.